DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. (US 2017/0009072).
Regarding claim 1: Kobayashi et al. teaches an adhesive for an endoscope (para. 41, title) comprising an epoxy reis of bisphenol A, bisphenol F or phenol novolac (abstract), a curing component/hardener, and a rubber component (para. 58).  While Kobayashi et al. teaches acrylic rubber is a possibility for the rubber component, other rubbers are also listed that are not acrylic rubber. At the time of the invention a person having ordinary skill in the art would have found it obvious to choose a non-acrylic rubber since Kobayashi et al. teaches an identified number of predictable solutions, which have an expectation of success since they are disclosed in the document as acceptable possibilities. A person having ordinary skill in the art and would have been motivated to do so to choose, for example, silicone rubber since Kobayashi et al. teaches it is an acceptable rubber to achieve the disclosed invention.
Regarding claims 2-4: Kobayashi et al. teaches silicone rubber (para. 58), which is a non-diene synthetic rubber.
Regarding claim 5: Kobayashi et al. teaches the rubber is particulate (para. 125).
Regarding claim 6: Kobayashi et al. teaches the curing component is a polyamine (para. 34).
Regarding claim 7: Kobayashi et al. teaches the curing component is a polyether-polyamine compound/a meta-xylylenediamine and alkylene oxide adduct (para. 34).
Regarding claim 8: Kobayashi et al. teaches the composition sealing a space in the endoscope (para. 102).
Regarding claim 9: Kobayashi et al. teaches curing the composition (para. 102).
Regarding claim 10: Kobayashi et al. teaches parts of the endoscope are bonded to each other, and the composition in a space between members and cured (para. 101 and 102).
Regarding claim 11: Kobayashi et al. teaches producing an endoscope by fixing members with the composition (para. 102).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megan McCulley whose telephone number is (571)270-3292. The examiner can normally be reached Monday - Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEGAN MCCULLEY/           Primary Examiner, Art Unit 1767